EX‑33.2 (logo) CWCapital ASSET MANAGEMENT March 8, 2017 Management’s Assertion on Compliance with Regulation AB Criteria Re: Assessment of Compliance for services provided pursuant to the Pooling and Servicing Agreements entered into by CWCapital Asset Management LLC beginning January 1, 2006 for the 12 month period ended December 31, 2016. CWCapital Asset Management LLC (“CWCAM”) is responsible for assessing compliance with applicable servicing criteria set forth in Item 1122 (d) of Regulation AB of the Securities and
